Per Curiam.

Respondent was admitted to the Bar in this Department on March 11,1953. The Steuben County Bar Association has filed a petition alleging that on January 31, 1968 in the United States District Court of the Western District of New York respondent was convicted upon his plea of nolo *461contendere on two counts of willfully failing to file income tax returns in violation of section 7203 of title 26 of the United States Code. On his appearance by attorney before this court in response to said petition respondent admitted the allegations but stated facts urged in mitigation and also stated that all taxes due have been paid.
As this court has stated on previous occasions, an attorney has the duty to comply assiduously with statutory mandates, and particularly those related to filing income tax returns and payment of the appropriate tax. (Matter of Costello [Steuben County Bar Assn.], 21 A D 2d 364.)
Respondent is guilty of professional misconduct by reason of his failures in this respect, and should be suspended from the practice of law for six months and thereafter until the further order of the court.
Williams, P. J., Bastow, Marsh, Wither and Henry, JJ., concur.
Order of suspension entered.